Citation Nr: 1017338	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-09 983A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for degenerative disc disease of the cervical 
spine, with radiculopathy.

2.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating greater than 
10 percent for a right shoulder disability.

4.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial disability rating greater than 
10 percent for gastroesophageal reflux disease with a hiatal 
hernia.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 2005.  He was awarded the Combat Infantry Badge, 
among other decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005, March 2007, and 
November 2007 RO decisions.  The Veteran presented sworn 
testimony in support of his appeal during an October 2007 
hearing at the RO.

The Veteran initially perfected an appeal as to the 
disability rating assigned to service connected rhinitis.  
However, in a May 2007 statement submitted to the RO prior to 
the certification of this appeal to the Board, he withdrew 
his appeal as to this issue.  The Board therefore has no 
jurisdiction over the matter and will address it no further 
herein.  38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action on his part is required.


REMAND

Service connection for each of the disabilities at issue was 
granted effective immediately upon the Veteran's discharge 
from service.  He indicated his disagreement with the ratings 
assigned following the initial grant of service connection.  
In a March 2007 decision, the RO increased the disability 
ratings assigned to degenerative joint disease of the right 
knee and gastroesophageal reflux disease.  As these grants 
does not represent a complete grant of the benefits sought on 
appeal, however, the Board will consider whether higher 
ratings are warranted.  AB v. Brown, 6 Vet. App. 35 (1993).  
Because he has perfected an appeal as to the assignment of 
the initial ratings for these disabilities following the 
initial awards of service connection, the VA is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grants of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Review of the Veteran's contentions and of the selected 
medical records he has submitted shows that he currently 
receives medical care from the VA and from service hospitals, 
as a service retiree.  The VA has not obtained any medical 
records whatsoever in support of the Veteran's claims for 
higher disability ratings; all of the post service medical 
evidence available for review has been submitted by the 
Veteran himself.  However, his submissions are not 
comprehensive and they are not up to date, as no information 
pertaining to his impairment during the past three or four 
years is available.  As noted above, it is the responsibility 
of the VA to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grants of service connection until the present.  Therefore, 
upon remand, complete medical records from several different 
VA facilities (including those in Arkansas and Washington DC) 
and from several service hospitals (including Walter Reed 
Army Medical Center and the Bethesda Naval Medical Center), 
as well as any other care provider identified by the Veteran, 
should be obtained for review by adjudicators.  

The Veteran's representative notes that the Veteran has not 
been accorded VA examinations for purposes of compensation 
for several years.  Additionally, it is noted that the 
examiners in 2007 were not provided with the Veteran's claims 
file and thus were not able to review the history of each 
disability.  A request for an increased rating must be viewed 
in light of the entire relevant medical history.  38 C.F.R. § 
4.1.  Therefore, after the medical records requested above 
have been obtained, the Veteran should be provided with VA 
compensation examinations pertinent to each disability at 
issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
ascertain all sources of medical care 
since his discharge from service.  Then, 
all VA treatment records, including those 
in Arkansas and Washington DC, and 
service retiree medical records, 
including Walter Reed Army Medical Center 
and the Bethesda Naval Medical Center, 
should be obtained for inclusion in the 
claims file.  If any private medical 
providers are identified, the RO should 
obtain these records after securing the 
necessary release.

2.  After obtaining all records requested 
above, the veteran should be afforded a 
VA orthopedic examination by a physician 
with appropriate expertise to identify 
all currently-shown impairment involving 
his right shoulder, cervical spine, 
lumbar spine, and right knee.  All tests 
and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to discuss all functional impairment and 
pain involved with each disability.  The 
complete rationale for all opinions 
expressed should be fully explained.

3.  After obtaining all records requested 
above, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to identify all 
currently-shown impairment involving his 
gastroesophageal reflux disease with 
hiatal hernia.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to discuss all functional 
impairment and pain.  The complete 
rationale for all opinions expressed 
should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


